 1   SEYFARTH SHAW LLP
     Pamela Q. Devata (pro hac vice)
 2   pdevata@seyfarth.com
     John W. Drury (pro hac vice)
 3   jdrury@seyfarth.com
     233 South Wacker Drive, Suite 8000
 4   Chicago, Illinois 60606-6448
     Telephone: (312) 460-5000
 5   Facsimile: (312) 460-7000
 6   SEYFARTH SHAW LLP
     Christopher J. Truxler (SBN# 282354)
 7   ctruxler@seyfarth.com
     400 Capitol Mall, Suite 2350
 8   Sacramento, California 95814
     Telephone: (916) 448-0159
 9   Facsimile: (916) 558-4839
10   SEYFARTH SHAW LLP
     Christopher Lee (SBN# 234639)
11   chlee@seyfarth.com
     2029 Century Park East, Suite 3500
12   Los Angeles, California 90067
     Telephone: (310) 201-1589
13   Facsimile: (310) 201-5219
14   Attorneys for Defendants
     Confi-Chek, Inc. d/b/a Peoplefinders.com and d/b/a Advanced Background
15   Checks; and Enformion, Inc.
16                           UNITED STATES DISTRICT COURT
17                          EASTERN DISTRICT OF CALIFORNIA
18
     DAVID GARZA, NASER ALZER,                 Case No. 2:18-cv-01968-KJM-EFB
19
     KIMBERLY KENNEDY,                         The Honorable Kimberly J. Mueller
20   AMANDEEP SINGH, SAMAH
     HAIDER, ON BEHALF OF                      Magistrate Judge Edmund F. Brennan
21   THEMSELVES AND OF OTHER
     SIMILARLY SITUATED,                       STIPULATION TO CONTINUE
22
                     Plaintiffs,               DISCOVERY CONFERENCE;
                                               [PROPOSED] ORDER
23         vs.
                                               Complaint Filed: July 16, 2018
24   CONFI-CHEK, INC., A HOLDING
     COMPANY FOR
25   PEOPLEFINDERS.COM;
     ENFORMION, INC.; AND
26   ADVANCED BACKGROUND
     CHECKS,
27
                     Defendants.
28


                 STIPULATION TO CONTINUE DISCOVERY CONFERENCE; [PROPOSED] ORDER
 1                                             STIPULATION
 2            Plaintiffs David Garza, Naser Alzer, Margarita Hernandez, Kimberly Kennedy,
 3   Amandeep       Singh,   Samah    Haider    and   Defendants     Confi-Chek,     Inc.   d/b/a
 4   Peoplefinders.com and d/b/a Advanced Background Checks, and Enformion, Inc. hereby
 5   stipulate as follows:
 6            WHEREAS, on December 19, 2018, the Court set a discovery status conference
 7   before the Honorable Edmund F. Brennan for January 23, 2019 at 10:00 a.m. (Dkt. No.
 8   37);
 9            WHEREAS, on December 20, 2018, the Court continued the discovery status
10   conference to January 30, 2019 at 10:00 a.m. (Dkt. No. 38);
11            WHEREAS, Plaintiffs have propounded interrogatories and requests for
12   production on Defendants;
13            WHEREAS, in consideration of the scope of the requests, the holiday season, and
14   prescheduled vacation and other travel plans, Plaintiffs have agreed to an extension of time
15   through February 11, 2019 for Defendants to respond to the propounded written discovery;
16            WHEREAS, Defendants also intend to propound requests for production and
17   interrogatories on Plaintiff;
18            WHEREAS, given that the parties will not have responded to any discovery by
19   January 30, 2019, the parties agree that a discovery status conference before February 11,
20   2019 would be unfruitful;
21            NOW THEREFORE, with the Court’s consent, the parties hereby agree to continue
22   the discovery status conference to a date after February 11, 2019 that is mutually
23   convenient for the Court and all parties. The parties propose March 6, 2019 as the date
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 1
                   STIPULATION TO CONTINUE DISCOVERY CONFERENCE; [PROPOSED] ORDER
     53366886v.2
 1   and time of the continued conference.
 2            IT IS SO STIPULATED.
 3

 4   DATED: January 8, 2019              Respectfully submitted,
 5                                       SEYFARTH SHAW LLP
 6                                       By: /s Christopher Lee
                                            Pamela Q. Devata
 7                                          John W. Drury
                                            Christopher J. Truxler
 8                                          Christopher Lee
                                            Attorneys for Defendants
 9

10   DATED: January 8, 2019              Respectfully submitted,
11                                       CONSUMER JUSTICE CENTER, P.A.
12
                                         By: /s/ Thomas J. Lyons, Jr.
13                                          Thomas J. Lyons, Jr.
                                            Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
                   STIPULATION TO CONTINUE DISCOVERY CONFERENCE; [PROPOSED] ORDER
     53366886v.2
 1                                    [PROPOSED] ORDER
 2            Having considered the parties’ stipulation to continue the discovery status
 3   conference and GOOD CAUSE having been shown, the Court hereby continues the
 4   discovery status conference set for January 30, 2019 at 10:00 a.m. before the Honorable
 5   Edmund F. Brennan to March 6, 2019.
 6            IT IS SO ORDERED.
 7   DATED: January 9, 2019.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
                   STIPULATION TO CONTINUE DISCOVERY CONFERENCE; [PROPOSED] ORDER
     53366886v.2
